EXHIBIT 10.1

 

SEVERANCE AGREEMENT

 

THIS SEVERANCE AGREEMENT (“Agreement”) is made and entered into effective this
1st day of July, 2004, by and between COLUMBIA STATE BANK, a Washington banking
corporation (the “Bank”) and EVANS Q. WHITNEY (“Employee”).

 

RECITALS

 

The Bank currently receives the exclusive services of Employee as its employee,
and Employee desires that this employment relationship continue.

 

The Bank desires to provide a severance benefit to Employee (i) to encourage
Employee to continue employment with the Bank; (ii) to continue obtaining
Employee’s services in the event of a potential Change in Control (as defined
below) of Columbia Banking System, Inc. (“CBSI”), the parent holding company of
the Bank, that may be detrimental to the Employee; and (iii) to allow CBSI to
maximize the benefits obtainable by its shareholders from any Change in Control.

 

In consideration of the mutual promises, covenants, agreements and undertakings
contained in this Agreement, the parties hereby contract and agree as follows:

 

AGREEMENT

 

1. Term. The term of this Agreement (“Term”) shall commence as of the date first
above written and shall end on the termination of Employee’s employment in a
manner that does not constitute a Termination Event (as defined below);
provided, however, that the Bank may terminate this Agreement by providing
Employee with written notice of termination, and such termination will be
effective one year following the date of such notice.

 

2. Severance Benefit. In the case of a Termination Event, as defined in Section
4, (i) the Bank shall pay to Employee all salary and benefits earned through the
effective date of Employee’s termination and a severance benefit (“Severance
Benefit”) in an amount equal to (x) two times the amount of Employee’s
then-current annual base salary, and (y) two times the amount of any incentive
compensation Employee received (or was entitled to receive) for the calendar
year immediately preceding the year in which the Termination Event occurs, and
(ii) vesting of all stock options and lapse of all restrictions with respect to
restricted stock awards shall occur. Payment of the Severance Benefit shall
begin, and vesting and lapse of restrictions described in the preceding sentence
shall occur, (i) in the case of a Termination Event described in paragraph 4.2,
upon the effective date of termination, and (ii) in the case of a Termination
Event described in paragraph 4.3, upon the effective date of the Change of
Control which is then pending (or announced within six months following the date
when the Employee’s employment terminated). The Severance Benefit shall be paid
over a two-year period in equal regular periodic payments without interest on
the same dates that other salaried employees of the Bank are paid.

 

3. Other Compensation and Terms of Employment. Except with respect to the
Severance Payment, this Agreement shall have no effect on the determination of
any compensation payable by the Bank to the Employee, or upon any of the other
terms of Employee’s employment with the Bank.



--------------------------------------------------------------------------------

4. Termination Events. Termination Event shall be deemed to occur upon, and only
upon, one or more of the following:

 

4.1 Termination by Employee of his employment for any reason within 60 days
following the effective date of a Change in Control; or

 

4.2 Termination of Employee’s employment by the Bank without Cause (as defined
below) or by Employee for Good Reason (as defined below) within 730 days
following the effective date of a Change of Control; or

 

4.3 Termination of Employee’s employment by the Bank without Cause prior to a
Change of Control if such termination occurs at any time from and after six
months prior to the public announcement by CBSI or any other party of a
transaction which will result in a Change in Control; provided that the
effective date of the Change of Control occurs within eighteen (18) months of
Employee’s termination.

 

5. Restrictive Covenant.

 

5.1 Non-competition. Employee agrees that, during Employee’s employment with the
Bank or any of its affiliates and for a period of two years after commencement
of the payment to Employee of the Severance Benefit, Employee will not directly
or indirectly become interested in, as a “founder,” organizer, principal
shareholder, director, or officer, any financial institution, now existing or
organized hereafter, that competes or will compete with CBSI, the Bank or any of
their affiliates (together the “Company”), including any successor, within any
county in which the Company does business; provided that Employee’s covenant not
to compete shall terminate in the event Employee waives the right to payment of
any balance of the Severance Benefit then payable; and provided further, that
Employee shall not be deemed a “principal shareholder” unless (i) Employee’s
investment in such an institution exceeds 2% of the institution’s outstanding
voting securities or (ii) Employee is active in the organization, management or
affairs of such institution. The provisions restricting competition by Employee
may be waived by action of the Board. Employee recognizes and agrees that any
breach of this covenant by Employee will cause immediate and irreparable injury
to the Company, and Employee hereby authorizes recourse by the Bank or CBSI to
injunction and/or specific performance, as well as to other legal or equitable
remedies to which either may be entitled.

 

5.2 Non-interference. During the non-competition period described in Section
5.1, Employee shall not (a) solicit or attempt to solicit any other employee of
the Company to leave the employ of the Company, or in any way interfere with the
relationship between the Company and any other employee of the Company, (b)
solicit or attempt to solicit any customer of the Company to cease doing
business with the Company or to otherwise divert such customer’s business from
the Company, or (c) solicit or attempt to solicit any supplier, licensee, or
other business relations of the Company to cease doing business with the
Company.

 

5.3 Interpretation. If a court or any other administrative body with
jurisdiction over a dispute related to this Agreement should determine that the
restrictive covenant set forth in Section 5.1 above is unreasonably broad, the
parties hereby authorize and direct said court or administrative body to narrow
the same so as to make it reasonable, given all relevant circumstances, and to
enforce the same. The covenants in this paragraph shall survive termination of
this Agreement.



--------------------------------------------------------------------------------

6. Definitions.

 

6.1 Cause. “Cause” shall mean only (i) willful misfeasance or gross negligence
in the performance of Employee’s duties, (ii) conduct demonstrably and
significantly harmful to the Bank (which would include willful violation of any
final cease and desist order applicable to the Bank), or (iii) conviction of a
felony.

 

6.2 Change of Control. “Change of Control” shall mean the occurrence of one or
more of the following events:

 

6.2.1 One person or entity acquiring or otherwise becoming the owner of
twenty-five percent (25%) or more of CBSI’s outstanding common stock;

 

6.2.2 Replacement of incumbent directors or election of newly-elected directors
constituting a majority of the Board of CBSI where such replacement or election
has not been supported by the Board; or

 

6.2.3 Dissolution, or sale of fifty percent (50%) or more in value of the
assets, of either CBSI or the Bank.

 

6.3 Good Reason. “Good Reason” shall mean (i) any reduction of Employee’s salary
or any reduction or elimination of any other compensation or benefit plan, which
reduction or elimination is not of general application to substantially all
employees of the Bank or such employees of any successor entity or of any entity
in control of the Bank, (ii) any changes in Employee’s authority or duties
substantially inconsistent with Employee’s then office position; or (iii) any
transfer to a location more than thirty miles from Employee’s then office
location.

 

7. Miscellaneous.

 

7.1 This Agreement contains the entire agreement between the parties with
respect to the subject matter, and is subject to modification or amendment only
upon amendment in writing signed by both parties.

 

7.2 This Agreement shall bind and inure to the benefit of the heirs, legal
representatives, successors, and assign of the parties.

 

7.3 If any provision of this Agreement is invalid or otherwise unenforceable,
all other provisions shall remain unaffected and shall be enforceable to the
fullest extent permitted by law.

 

7.4 This Agreement is made with reference to and is intended to be construed in
accordance with the laws of the State of Washington. Venue for any action
arising out of or concerning this Agreement shall lie in Pierce County,
Washington. In the event of a dispute under this Agreement, the disputes shall
be arbitrated pursuant to the Superior Court Mandatory Arbitration Rules (“MAR”)
adopted by the Washington State Supreme Court, irrespective of the amount in
controversy. This Agreement shall be deemed as stipulation to that effect
pursuant to MAR 1.2 and 8.1. The arbitrator, in his or her discretion, may award
attorney’s fees to the prevailing party or parties.



--------------------------------------------------------------------------------

7.5 Any notice required to be given under this Agreement to either party shall
be given by personal service or by depositing a copy thereof in the United
States registered or certified mail, postage prepaid, addressed to the following
address or such other address as addressee shall designate in writing:

 

Company:

 

Columbia Bank

   

1301 ‘A’ Street, Ste. 800

   

Tacoma, WA 98402-4200

   

Attn: Corporate Secretary

Employee:

 

Evans Q. Whitney

   

16 35th Avenue NW

   

Gig Harbor, WA 98335

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date first above written.

 

COLUMBIA STATE BANK

/s/ Melanie J. Dressel

--------------------------------------------------------------------------------

Melanie J. Dressel

President and Chief Executive Officer

EMPLOYEE

/s/ Evans Q. Whitney

--------------------------------------------------------------------------------

Evans Q. Whitney